DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/13/2022 has been entered.  New claims 7-9 have been added.  Claims 1-9 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/070289A1 (previously referred to as “Masaki” in the prior office action and hereinafter referred to as “Mimura” given Applicant’s response filed 6/13/2022 noting that Mimura is the first named inventor of WO2012/070289A1), in view of Otsuka (USPN 10,781,352) for the reasons recited in the prior office action and restated below.
As discussed in the prior office action, Mimura teaches a heat conductive sheet for power modules comprising a matrix resin (1) and secondary particles (2) dispersed in the matrix resin (1), wherein the secondary particles (2) are composed of boron nitride primary particles and have a porosity of 50% by volume or less (Paragraphs 0001, 0009, 0011, and 0014).  Mimura teaches that the boron nitride primary particles constituting the secondary particles (2) are scaly with an average major axis of preferably 3 to 15 µm, and given the illustrative representation of scaly primary particles of boron nitride in Fig. 3, Mimura appears to suggest an aspect ratio of the primary particles within the claimed range of 7 or less (Paragraph 0012; Fig. 3).  Mimura teaches that the porosity of the secondary particles (2) is preferably 50% by volume or less, more preferably 30-40% by volume; wherein when two or more types of secondary particles (2) are used, the porosity value is determined based upon the combined mixture of the two or more types of secondary particles dispersed or distributed in the matrix resin (1) and falls within the above range, such that Mimura provides a clear teaching of utilizing two or more types of secondary particles (2) of differing porosity as long as the porosity of the mixture of secondary particles (2) falls within the disclosed range (Paragraph 0014).  For example, Mimura discloses one resin composition (Example 4) comprising 127 parts of first secondary or aggregate particles (C) having a first porosity of 39% and 64 parts of second secondary or aggregate particles (F) having a second porosity of 33% such that the total porosity of the mixture of the secondary/aggregate particles (C) and (F) was 37% by volume, or about equal to (porosity C x vol. fraction of C in C+F) + (porosity F x vol. fraction of F in C+F), and hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a mixture of secondary or aggregate particles of boron nitride with a first aggregate having a porosity of slightly less than 30% and a second aggregate having a porosity of slightly more than 30% as in the instantly claimed invention, in amounts resulting in a mixture of said aggregates having a total porosity within the range taught by Mimura, e.g. 30% or in the preferred range of 30-40%, based upon the teachings of Mimura, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Further, although Mimura teaches that the secondary particles of boron nitride are aggregates of scaly primary particles formed by known methods (Paragraph 0017), wherein the “scaly” primary particles forming the secondary particles have an average major axis in the preferred range of 3-15 µm and as depicted in Fig. 3, appear to have an aspect ratio within the claimed range, Mimura does not specifically limit the aspect ratio of the primary particles as instantly claimed.  However, Otsuka teaches a boron nitride powder that is an aggregate of primary particles of boron nitride as shown in Fig. 1, which appear to be similarly shaped scaly primary particles to those as depicted by Mimura formed into an aggregate having a spherical shape as in Mimura, wherein Otsuka discloses that in general, primary particles of boron nitride utilized in the art are scale-like (Col. 1, lines 29-60) and specifically discloses that the primary particles utilized to form the aggregate particles of the invention are scale-like which “means a shape having a ratio of an average longer diameter (L1) to an average thickness (d1), [L1/d1], for the primary particles of 5.0 or more and 20 or less (Col. 6, lines 5-13), overlapping the claimed aspect ratio range as recited in instant claim 1 as well as new claims 7-9, and hence rendering the claimed aspect ratio ranges obvious to one having ordinary skill in the art.  
Otsuka also teaches that the primary particles have a primary particle size, or “numerical average value of longer diameters”, of less than 10 µm (Col. 5, line 52-Col. 6, line 3) reading upon the claimed mean major axis ranges of instant claim 3 as well as the average major axis taught by Mimura, and also teaches that the powder or aggregate particle has a D50 particle size of 10-150 µm (Col. 7, lines 64-66), similar to the diameter range disclosed by Mimura and also overlapping the claimed particle diameter range; and a BET specific surface area of 10 m2/g or less, preferably 1.0 m2/g or more 9.5 m2/g or less (Abstract, Col. 6, lines 37-40, encompassing and/or overlapping the claimed specific surface area of instant claim 2), and given that a BET surface area of a spherical-like particle is known in the art to correspond to the porosity of the particle, the use of similarly-sized scaly primary particles as those taught by Otsuka in the invention taught by Mimura would have been obvious to one having ordinary skill in the art thereby rendering the claimed invention as recited in instant claims 1 and 7-9 obvious over the combined teachings of Mimura in view of Otsuka.
With respect to instant claim 3, Mimura teaches that the secondary particles have an average particle diameter of preferably 20µm to 180µm, more preferably 40µm to 130µm (Paragraph 0015), thereby reading upon the claimed particle diameter range; and as discussed above, the primary particles constituting the secondary particles have an average major axis of preferably 3 to 15 µm, falling with the range for the first boron nitride aggregates and overlapping the range of the second boron nitride aggregates; and given that Mimura teaches the use of primary particles having a mean/average major axis of 5 microns falling within both claimed major axis ranges and thus rendering the ranges obvious over Mimura, the claimed invention as recited in instant claim 3 would have been obvious over the teachings of Mimura in view of Otsuka.
With respect to instant claims 4-5, Mimura teaches that in the thermally conductive sheet, which comprises the matrix resin (1) and the secondary particles (2) which may be a mixture of two or more types of boron nitride aggregates of different porosity as discussed in detail above as long as the total porosity is preferably 30-40%, the ratio of the matrix resin (1) existing between the secondary particles (2), that is, the matrix resin (1) excluding the matrix resin (1) filled in the pores of the secondary particles (2), is preferably 5 to 50vol% (Paragraphs 0018 and 0022), with examples at 31vol%, 32vol% which includes the example utilizing a mixture of two different types of secondary particles of differing porosity, 33vol%, and 46vol%, thereby reading upon and/or rendering obvious the claimed content range when expressed as a content of aggregate particles with respect to 100vol% of the resin material as in the claimed invention.  Hence, the claimed invention as recited in instant claims 4-5 would have been obvious over the teachings Mimura in view of Otsuka.
With respect to instant claim 6, Mimura teaches that the thermally conductive sheet is excellent in thermal conductivity and electrical insulation in the sheet thickness direction, and may be sandwiched between a heat generating member of an electric/electronic device and a heat radiating member to transfer heat from the heat generating member to the heat radiating member (Paragraph 0001-0003 and 0008-0009), with examples sandwiching the sheet between copper foil substrates (Examples), thereby rendering the invention as recited in instant claim 6 obvious over the teachings of Mimura in view of Otsuka.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Otsuka as applied above to claims 1 and 3-9, and in further view of Masaki (JP2010-157563A, hereinafter referred to as Masaki ‘563).
The teachings of Mimura in view of Otsuka are discussed in detail above, and although Mimura teaches that the secondary or aggregate particles are composed of boron nitride primary particles with a porosity of 50% by volume or less, wherein a mixture of aggregate particles of differing porosity may be utilized, and a BET specific surface area of 10 m2/g or less, preferably 1.0 m2/g or more 9.5 m2/g or less, encompassing and/or overlapping the claimed specific surface area of instant claim 2, wherein a BET surface area of a spherical-like particle is known in the art to correspond to the porosity of the particle, Mimura in view of Otsuka does not specifically recite the pore diameter range of the pores as instantly claimed.  However, Masaki ‘563 teaches a similar heat conductive sheet comprising secondary aggregated particles of boron nitride for the same end use(s) as in Mimura and particularly for a power module (Paragraphs 0001 and 0007), wherein like Mimura, Masaki ‘563 discloses that the secondary aggregated particles have a porosity or pore ratio of 50% or less (Paragraph 0007), are preferably spherical in shape with an average particle size of preferably 20µm to 180µm or more preferably 40µm to 130µm (Paragraph 0013) as in Mimura, and are formed from scaly boron nitride particles having an average major axis of 15 µm or less (Paragraph 0015) as in Mimura.  
Masaki ‘563 also teaches that the secondary aggregated particles are obtained by aggregating the primary particles of scaly boron nitride by a known method such as by a spray drying method utilizing a slurry comprising the scaly boron nitride particles (Paragraph 0014) as in Mimura (see Mimura, Paragraph 0017), and specifically discloses examples utilizing process conditions similar to those utilized in Mimura including scaly boron nitride particles having a purity of 93%, pre-baked or calcined at 1800ºC for 1 hour in a nitrogen atmosphere, pulverized or ground for 3 hours, then mixed with 5 parts by mass of polyvinyl alcohol binder to 100 parts by mass of boron nitride to form a slurry (Mimura discloses examples utilizing 1 to 5 parts by mass polyvinyl alcohol binder) and spray-dried to form granules which are sintered or calcined at 2000ºC for 2 hours in a nitrogen atmosphere (Mimura generally discloses about 2000ºC for optional post-sintering, Paragraph 0017, with examples at about 2000ºC for 2 hours or more) to obtain secondary particles (Examples), wherein both Masaki ‘563 and Mimura disclose that the process conditions can be varied depending upon the raw material used and the desired characteristics of the secondary particles (Mimura: Paragraph 0017; Masaki ‘563, Paragraph 0014).  Masaki ‘563 further discloses that from the viewpoint of ensuring strength of the secondary aggregated particles, not only does the porosity need to be within the above range, but also the average pore diameter needs to be 3 µm or less (falling within the claimed range), wherein if the average pore diameter exceeds 3 µm, there is a portion having a large pore diameter and the strength of that portion is extremely lowered such that the secondary particles may collapse during the manufacturing process; and although a lower limit is not particularly limited from the viewpoint of ensuring strength of the secondary particles, the average pore diameter needs to be 0.05 µm or more so that resin can enter the pores of the secondary particles such that voids do not remain in the heat conductive sheet which could deteriorate the insulating properties (Paragraphs 0010-0011).  Masaki ‘563 teaches a comparative example wherein the secondary aggregated particles have an average pore diameter of more than 3µm, particularly an average of 3.38µm (Comparative Example 3), resulting in a portion having a large pore diameter (e.g. >> 3.38µm) and thus a strength of that portion is lowered such that during the production of the heat conductive sheet, the shape of the secondary agglomerated particles is deformed to an extent that the primary particles of boron nitride are oriented perpendicular to the thickness direction of the heat conductive sheet (Paragraph 0036).  Hence, given that both Mimura and Masaki ‘563 are concerned with the strength of the secondary particles such that the secondary particles do not collapse during the production process resulting in unwanted orientation of the primary particles in the direction of the sheet surface or perpendicular to the thickness direction, and also concerned with the insulating property and reducing defects such as voids (Mimura: Entire document, particularly Paragraphs 0006, 0011-0014, 0041 and 0055), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the secondary aggregate particles in the invention taught by Mimura in view of Otsuka with an average pore diameter in a range of 0.05 to 3 microns as in the invention taught by Masaki ‘563, falling within the claimed pore diameter range as recited in instant claim 2 and thus rendering the claimed invention obvious over Mimura in view of Otsuka and in further view of Masaki ‘563, and/or to utilize routine experimentation to determine the optimum pore diameter to provide the desired strength properties for a particular end use of the resin material given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Double Patenting
Claims 1 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-9 of copending Application No. 16/479,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to combine (in)dependent claims limitations of the copending claims to arrive at a resin material comprising first boron nitride aggregate particles (copending claim 1), second boron nitride aggregate particles (copending claim 1), and a binder resin, wherein the second boron nitride aggregate particles have a porosity of 35% or more (copending claims 1 and 2) reading upon the claimed second boron nitride aggregate particles having a porosity of 30% or more, and an aspect ratio of primary particles constituting the second boron nitride aggregate particles being 7 or less, as in instant claim 1 as well as new claims 7-9, such that the difference between the combined limitations of the copending claims 1-2 and instant claim 1 is that the copending claims do not specifically recite the porosity of the first boron nitride aggregate particles of less than 30% and that said first aggregate particles are also constituted by primary particles having an aspect ratio of 7 or less as instantly claimed.  However, given that it is well known in the art that the porosity is a result-effective variable affecting the compressive strength of aggregate particles wherein higher porosity leads to lower compressive strength, e.g. there is a direct relationship between porosity and compressive strength, it would have been obvious to one having ordinary skill in the art to reasonably expect the first boron nitride aggregate particles of the copending claims to have a substantially lower porosity than the second boron nitride aggregate particles, e.g. <<35% reading upon and/or suggesting the instantly claimed porosity of less than 30%, given that the first aggregate particles are recited as having a compressive strength at 10% compression of 2.5 or more times that of the second aggregate particles, and also obvious to utilize the same or similar primary particles as starting materials for both aggregate particles to simplify the production process of the resin material and/or to utilize primary particles having a smaller aspect ratio for the aggregate particles of higher compressive strength, e.g. the first aggregate particles constituted by primary particles having an aspect ratio equal to or lower than the primary particles of the second aggregate particles thereby reading upon the aspect ratio as recited in instant claims 1 and 7, given that primary particles having a smaller aspect ratio can result in an aggregate having lower porosity and thus a higher compressive strength.  Hence, the claimed resin material of instant claims 1 and 7-9 would have been obvious over copending claims 1-2.  Further, instant claims 4-6 recite essentially the same limitations as recited in copending claims 7-9 and thus would have been obvious to one having ordinary skill in the art over the combined copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7-9 of copending Application No. 16/479,845, as applied above to instant claims 1 and 4-9, and in further view of Masaki ‘563.  As discussed above, although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to combine (in)dependent claims limitations of the copending claims to arrive at the claimed invention as recited in instant claims 1 and 4-6.  Further, with regard to instant claims 2 and 3, although copending claim 4 recites that the second inorganic boron nitride aggregate particles have a particle diameter of 10 µm or more and 50 µm or less, overlapping the particle diameter range for the instantly claimed first boron nitride aggregate particles, the copending claims do not specifically recite a particle diameter for the first boron nitride aggregate particles nor a mean major axis of the primary particles constituting the aggregate particles as in instant claim 3, and also do not recite a pore diameter and specific surface area as in instant claim 2.  However, Masaki ‘563 (discussed in detail above) discloses a similar resin material comprising secondary aggregated boron nitride particles in a binder resin wherein Masaki ‘563 discloses that from the viewpoint of ensuring strength of the secondary aggregated particles, not only does the porosity of the aggregated particles need to fall within a range of 50% or less, but also the average pore diameter needs to be 3 µm or less wherein if the average pore diameter exceeds 3 µm, there is a portion having a large pore diameter and the strength of that portion is extremely lowered such that the secondary particles may collapse during the manufacturing process; and although a lower limit is not particularly limited from the viewpoint of ensuring strength of the secondary particles, the average pore diameter needs to be 0.05 µm or more so that resin can enter the pores of the secondary particles such that voids do not remain in the heat conductive sheet which could deteriorate the insulating properties (Paragraphs 0010-0011); thereby reading upon and/or suggesting the claimed pore diameter range of instant claim 2.  Masaki ‘563 also discloses that the secondary aggregated particles having a porosity of 50% or less (Paragraph 0007) are preferably spherical in shape with an average particle size of preferably 20µm to 180µm or more preferably 40µm to 130µm (Paragraph 0013) overlapping the range of copending claim 4 as well as the range of instant claim 3, and are formed from scaly boron nitride particles having an average major axis of 15 µm or less (Paragraph 0015) overlapping the claimed mean major axis range for both first and second aggregate particles as recited in instant claim 3 and thus rendering the ranges as recited in instant claim 3 obvious over the copending claims in view of Masaki ‘563 given that it would have been obvious to utilize similarly sized primary and secondary particles.  Further, given that the specific surface area of a porous particle is dependent upon the particle shape, size and pore structure, the claimed specific surface area range of instant claim 2 would have been obvious based upon the copending claims in view of Masaki ‘563 given that the aggregate particles suggested by the copending claims in view of Masaki ‘563 are of similar shape, size and pore structure as the aggregate particles of the instantly claimed invention.  Thus, instant claims 2-3 would have been obvious over copending claims 1, 2, and 4 in view of Masaki ‘563.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive with regard to the obviousness rejection based upon the teachings of Mimura in view of Otsuka, as well as Mimura in view of Otsuka and in further view of Masaki; nor with regard to the obviousness-type double patenting rejection over copending application 16/479,845.  In terms of the obviousness rejection over the teachings of Mimura in view of Otsuka, the Applicant argues that the Examiner has allegedly failed to establish a prima facie case of obviousness because Mimura, either alone or in combination with Otsuka and/or Masaki, allegedly fails to teach, disclose, or suggest all of the features of the present invention, with particular emphasis on the feature, “each of an aspect ratio of primary particles constituting the first boron nitride aggregate particles, and an aspect ratio of primary particles constituting the second boron nitride aggregate particles being 7 or less” as recited in instant claim 1; and further argues that said feature allegedly provides unexpected and superior results.  More specifically, the Applicant argues that the aspect ratio range of 5 to 20 taught by Otsuka includes aspect ratios of greater than 7 to 20 which allegedly do not provide for the superior effects of the present invention as allegedly evidenced by Comparative Example 1 of the present invention and that thus, Otsuka fails to recognize the alleged criticality of the specifically claimed aspect ratios and as such, the combination of Mimura and Otsuka allegedly fails to render the present invention obvious (see paragraph bridging pages 9 and 10 of the response filed 6/13/2022).
However, the Examiner respectfully disagrees and notes that Applicant’s examples fail to support a clear showing of unexpected results over the closest prior art reference, namely Mimura, given that the data relied upon by the Applicant does not correspond to the closest prior art teachings of Mimura, is not commensurate in scope with the claimed invention, and is inconclusive with respect to any clear showing of criticality and/or unexpected results in terms of the aspect ratio of the primary particles constituting the aggregate particles.  Specifically, the Applicant first refers to Comparative Examples 1, 4 and 7, in comparison to inventive Examples 1-7 as alleged evidence of “unexpected and superior results, i.e. improved insulating properties, long-term reliability, dielectric breakdown strength, and adhesion” (see first full paragraph of page 9), however, the Examiner first notes that all of Applicant’s examples utilize an epoxy resin as the heat-curable compound for the binder resin and given that the binder resin constitutes 20 to 80vol% of the claimed resin material per instant claim 4, and particularly 39-46vol% of the inventive examples, the type of binder resin would directly affect the insulating properties, long-term reliability, dielectric breakdown strength, and adhesion of the resin material, and given that one having ordinary skill in the art could not reasonably extent the probative value of Applicant’s showing with respect to the epoxy resin in the examples to any binder resin as broadly claimed, the Examiner takes the position that Applicant’s showing is not commensurate in scope with the claimed invention and thus fails to support a showing of unexpected results with regard to the claimed invention over the teachings of the cited prior art.
The Examiner also notes that in looking at Comparative Example 1, which the Applicant specifically refers to as supporting a showing of criticality with respect to the claimed aspect ratio of 7 or less for the primary particles over the combined teachings of Mimura in view of Otsuka, Comparative Example 1 utilizes 27vol% of a second kind of boron nitride aggregate particles with a porosity of 75%, well above the preferred 50% by volume or less taught by Mimura, and 27vol% of a first kind of boron nitride aggregate particles with a porosity of 28% to give an average porosity of 51.5% which is also above the 50% by volume or less taught by Mimura, and well above the more preferred range of 30-40% by volume, such that Comparative Example 1 is not representative of the teachings of Mimura, particularly given that Mimura specifically teaches that a porosity exceeding 50% may result in the desired thermal conductivity not being sufficiently obtained (Paragraph 0014), e.g. as with Comparative Example 1.
It is further noted that in comparing inventive Examples 1-7 with Comparative Examples 1, 4, and 7, no clear conclusion can be drawn from the data with respect to the claimed aspect ratio given that multiple parameters differ between the examples, not just the aspect ratio(s) or even just two parameters, and thus it cannot be concluded that any alleged superior and/or unexpected results are necessarily due to the claimed aspect ratio range.  For example, Comparative Example 1 utilizes 27vol% of a first kind of particles and 27vol% of a second kind of particles, and although inventive examples 1, 4 and 7 utilize similar volume percentages, the particle diameters, specific surfaces areas, and the porosity values of the first kind and the second kind of aggregate particles, as well as the mean major axis of the primary particles constituting the first and second kind of aggregate particles, all differ between each of the above inventive examples and Comparative Example 1 such that no clear conclusion can be made with respect to the claimed aspect ratio range and criticality and/or unexpected results thereof.  In looking at the remaining comparative examples, each also varies considerably from the inventive examples and additionally, Comparative Examples 2, 4, and 7 utilize primary particles having a mean major axis beyond the range of Mimura which as taught by Mimura can result in the secondary particles collapsing and the desired thermal conductivity being insufficient (Paragraph 0012); Comparative Examples 2, 3, 5 and 6 utilize only one kind of aggregate particles with Comparative Examples 5 and 6 appearing to include incorrect/contradictory information in Table 2 considering Comparative Example 5 is disclosed as containing 0vol% of a first kind of aggregate particles and only 54vol% of a second kind of aggregate particles yet the table refers to properties of the absent first kind of aggregate particles with dashes or no properties listed for the second kind, while reversely Comparative Example 6 contains 0vol% of a second kind and only 54vol% of a first kind but the table provides properties for the absent second kind and dashes or no properties listed for the first kind.
Hence, Applicant’s arguments are not persuasive with respect to the claimed aspect ratio and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the Mimura in view of Otsuka, as well as Mimura in view of Otsuka and in further view of Masaki given that Applicant relies upon the above arguments of Mimura in view of Otsuka and does not provide any additional arguments with respect to the additional teachings of Masaki.
In terms of the obviousness-type double patenting rejection over copending application 16/479845, alone as well as in view of Masaki, the Applicant argues that the present claims are allegedly patentably distinct from the applied claims of the copending application given that independent claim 1 recites, “each of an aspect ratio of primary particles constituting the first boron nitride aggregate particles, and an aspect ratio of primary particles constituting the second boron nitride aggregate particles being 7 or less”, and that the claimed porosity of the first boron nitride aggregate particles and the claimed aspect ratio of the first boron nitride aggregate particles allegedly provide for unexpected and superior results referring to paragraphs [0042] and [0074] of the present Patent Application Publication (see pages 11-12 of the response).  However, the Examiner first notes that paragraphs [0042] and [0074] are not a proper showing of unexpected results in order to overcome an obviousness rejection, and further, given that the copending claims clearly recite an aspect ratio of 7 or less for the primary particles of the second inorganic aggregate particles such that similar raw materials or primary particles to produce the first inorganic aggregate particles as utilized to produce the second aggregate particles would have been obvious to one skilled in the art, and also recite a porosity endpoint of 35% for the second aggregate particles, which as discussed in detail above have a 10% lower compressive strength than the first aggregate particles wherein a lower porosity in general provides a higher compressive strength, the Examiner maintains her position that a porosity of less than 35% for the first aggregate particles thereby reading upon and/or suggesting the claimed porosity of 30% or less for the first aggregate particles would have been obvious to one having ordinary skill in the art in order to provide the compressive strength relationship as recited in copending claim 1.  Thus, absent any clear showing of criticality and/or unexpected results, the Examiner maintains her position that the instant claims would have been obvious over the copending claims for the reasons discussed in detail above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 6/13/2022.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 20, 2022